Bolger, J.,
—
Prom the record it appears that the estate of Harold A. Borden, testator’s deceased son, is in the hands of the executors of his will, and they alone have the right to sue and to represent the estate. Therefore, his widow has no standing before this court: Gallagher’s Estate, 76 Pa. 296; Merchants-Citizens National Bank, Exec., v. Mauser et al., 297 Pa. 399. She was heard as a matter of grace, there being no objection by the parties.
It is clear that testator intended to keep his estate within the bounds of lineal descent. The adjudication fully supports the conclusion of the auditing judge and nothing need be added to what he has so well said.
The exceptions of Mae G. Borden are dismissed.